PELHAM, P. J.
Tbe points made against tbe ordinance, for a violation of which tbe defendant was tried and convicted, we have disposed of adversely to tbe appellant’s contentions in tbe case of Charlie Lane v. City of Tuscaloosa, infra, 67 South. 778.
Tbe court properly admitted evidence of a sale made by tbe defendant of a bottle of beer to one Crider a few days prior to tbe time when her premises were searched and a large quantity' of beer bottles, empty whisky cases, etc., together with a few full botles of beer and whisky, was found by tbe searching officers. The court limited tbe evidence of tbe sale as going alone to show an unlawful intent on tbe part of tbe defendant in having in her possession tbe prohibited liquors, and for that purpose it was admissible.—Allison v. State, 1 Ala. App. 206, 55 South. 453; Rosenberg v. State, 5 Ala. App. 196, 59 South. 366.
The bottle of beer was identified as tbe one sold to the witness by tbe defendant, and there was no error com*619mitted in permitting it to be introduced in evidence.—Harris v. State, 9 Ala. App. 87, 64 South. 352; Phillips v. State, 156 Ala. 140, 47 South. 245.
The tendencies of the evidence'supported the charge made against the defendant, and its weight and sufficiency, involving the question of her guilt or innocence was a matter for the jury (Tice v. State, 3 Ala. App. 164, 57 South. 506), and the court quite properly refused the general charge for the defendant and submitted the case to the jury.
Affirmed.